United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                          April 18, 2003

                                             Before

                              Hon. KENNETH F. RIPPLE, Circuit Judge

                              Hon. DANIEL A. MANION, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge

Nos. 02-1702, 02-1726 & 02-1925

UNITED STATES OF AMERICA,                             Appeals from the United States
                  Plaintiff-Appellee/                 District Court for the
                  Cross-Appellant,                    Northern District of Illinois,
     v.                                               Eastern Division.

JOHN SERPICO and GILBERT                              No. 99 CR 570
CATALDO,
               Defendants-Appellants/                 Blanche M. Manning, Judge.
                Cross-Appellees.

                                           ORDER

       John Serpico’s petition for panel rehearing is DENIED. The court’s February 20, 2003,
opinion is AMENDED as follows:

       –on page 1, the word “Bud” is stricken.

       –on page 10, the last sentence of the last full paragraph is amended to read:

              Therefore, the district court should have sentenced Serpico and
              Cataldo under §2E5.1.